Exhibit 10.3

SECURED PROMISSORY NOTE

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
MERCURY BBQ LLC, a Delaware limited liability company (the "Borrower"), hereby
unconditionally promises to pay to the order of BBQ Oklahoma, Inc., a Minnesota
corporation, or its assigns (the "Noteholder", and together with the Borrower,
the "Parties"), the principal amount of $2,500,000 (the "Loan") or the aggregate
of such amounts the Noteholder has disbursed to the Co-Borrowers pursuant to
Section 2.2, together with all accrued interest thereon, as provided in this
Promissory Note (the "Note").

1.Definitions. Capitalized terms used herein shall have the meanings set forth
in this

Section 1.

"Affiliate" means as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, "control" of a Person means the power, directly or indirectly,
either to (a) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

"Anti-Terrorism Law" means any Law related to money laundering or financing
terrorism including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56) (the "USA PATRIOT Act"), the Currency and Foreign
Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959) (also known as the "Bank Secrecy Act"), the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

"Applicable Rate" means the rate equal to 8% per annum. "Borrower" has the
meaning set forth in the introductory paragraph.

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

"Cash" means with respect to the Borrower, money, currency or a credit balance
in any deposit account (as such term is defined in the UCC).

"Commitment Period" means the period from the date hereof to the date that is 30
days after the date hereof.

"Current Liabilities" means as at any date of determination, the total
liabilities of the Borrower that may properly be classified as current
liabilities in conformity with GAAP, excluding the current portion of long term
debt.

 








"Debt" of the Borrower, means all (a) indebtedness for borrowed money; (b)
obligations for the deferred purchase price of property or services, except
trade payables arising in the ordinary course of business; (c) obligations
evidenced by notes, bonds, debentures or other similar instruments; (d)
obligations as lessee under capital leases; (e) obligations in respect of any
interest rate swaps, currency exchange agreements, commodity swaps, caps, collar
agreements or similar arrangements entered into by the Borrower providing for
protection against fluctuations in interest rates, currency exchange rates or
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies; (f) obligations under acceptance
facilities and letters of credit; (g) guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss, in each case, in
respect of indebtedness set out in clauses (a) through (f) of a Person other
than the Borrower; and (h) indebtedness set out in clauses (a) through (g) of
any Person other than Borrower secured by any lien on any asset of the Borrower,
whether or not such indebtedness has been assumed by the Borrower.

"Default" means any of the events specified in Section 9 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 9 would, unless cured or waived, become an Event of Default.

"Default Rate" means, at any time, 18% per annum. "Event of Default" has the
meaning set forth in Section 9.

"Excess Cash Flow" means, with respect to the Borrower, for any period, an
amount equal to the excess, if any, of (a) Operating Cash at the end of such
period over (b) the Operating Cash Requirement.

"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time.

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

"IP Developer" means Clark Championship Products LLC, an Oklahoma limited
liability company.

"Law" as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

2

 








"Lien" means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.

"Loan" has the meaning set forth in the introductory paragraph.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower; (b) the validity or
enforceability of the Note or Security Agreement; (c) the perfection or priority
of any Lien purported to be created under the Security Agreement; (d) the rights
or remedies of the Noteholder hereunder or under the Security Agreement; or (e)
the Borrower's ability to perform any of its material obligations hereunder or
under the Security Agreement.

"Maturity Date" means the earlier of (a) November 30,  2025 and (b) the date on
which all amounts under this Note shall become due and payable pursuant to
Section 3.

"Note" has the meaning set forth in the introductory paragraph. "Noteholder" has
the meaning set forth in the introductory paragraph.

"Operating Cash" means with respect to the Borrower, at any time, an amount
equal to (a) Cash plus equivalents (including, credit card receivables) minus
(b) the sum of (i) any amount accrued to pay taxes and (ii) those portions of
Current Liabilities that are overdue or otherwise aged beyond thirty (30) days.

"Operating Cash Requirement" means $ 250,000.

"Order" as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

"Parties" has the meaning set forth in the introductory paragraph.

"Permitted Debt" means Debt (a) existing or arising under this Note and any
refinancing thereof; (b) existing as of the date of this Note; (c) which may be
deemed to exist with respect to swap contracts; (d) owed in respect of any
netting services, overdrafts and related liabilities arising from treasury,
depository and cash management services in connection with any automated
clearinghouse transfers of funds; and (e) unsecured insurance premiums owing in
the ordinary course of business.

"Person" means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

3

 








"Sanctions" means, sanctions administered or enforced by the US Department of
the Treasury's Office of Foreign Assets Control (OFAC), US Department of State,
or other relevant sanctions authority.

"Security Agreement" means the Security Agreement, dated as of the date hereof,
by the Borrower and IP Developer in favor of Noteholder, as may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

"USA PATRIOT Act" has the meaning set forth in the definition of Anti-Terrorism
Law.

2. Loan Disbursement Mechanics.

2.1Commitment. Subject to Section 2.2, the Noteholder shall loan Borrower an

aggregate principal amount not to exceed the amount of the Loan.

2.2Condition Precedent to Disbursement. As a condition precedent to the making

of the Loan pursuant to this Note, Noteholder and Borrower shall negotiate and
execute a mutually acceptable license agreement regarding the license and use by
Noteholder of certain CLARK CREW BBQ intellectual property developed by IP
Developer and other terms deemed necessary and customary by Noteholder and
Borrower. The acceptance by Borrower of funds constituting the Loan, when and if
such Loan is made by Noteholder, shall be deemed a representation and warranty
by Borrower that since the date of this Note there has been no Material Adverse
Effect and all of Borrower's representations and warranties herein remain and in
the Security Agreement are true and correct as if made on the date of the
disbursement of the proceeds representing the Loan. Noteholder shall have no
obligation to make the Loan if the condition precedent described in this Section
2.2 is not satisfied on or before the expiration of the Commitment Period.

2.3Use of Proceeds. The Borrower shall use the proceeds of the Loan solely for

build-out of the CLARK CREW BBQ restaurant located at 3510 Northwest Expressway,
Oklahoma City, OK 73112 (the "Restaurant") using trade dress and other
intellectual property developed by IP Developer for the CLARK'S CREW BBQ
restaurant brand and working capital needed for the operation of such business.

1. Payment Terms; Optional Prepayments.

3.1Payment. Payment on the note shall be payable by utilizing 100% of operating
cash flow from Restaurant minus operating expenses and Clark’s management fee
set forth in section 9.1 of the Mercury BBQ LLC Agreement (the “Agreement”) and
the management fee set forth in the Services Agreement the between BBQ Holdings,
Inc. and Mercury BBQ LLC (the “Services Agreement”). If the Loan is not paid off
within six (6) years of the date of execution of this Note, the remaining Loan
balance shall be amortized for three (3) years which will be paid monthly prior
to any management fees from any agreement.   

3.2Prepayments. 

(a)Mandatory Prepayments. In the event there shall be Excess Cash Flow for any
one-month period, commencing with the one-month period beginning on the date
that is one month after the date on which the Restaurant opens for business, the

 








Borrower shall prepay the Loan in an aggregate amount equal to 100% of such
Excess Cash Flow. No prepaid amount may be reborrowed.

(b)Optional Prepayments. The Borrower may prepay the Loan in whole or in part at
any time or from time to time without penalty or premium by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment. No prepaid amount may be reborrowed.

3.3Security Agreement. The Borrower's performance of its obligations hereunder

is secured by a first priority security interest in the collateral specified in
the Security Agreements (the "Collateral").

4. Interest. 

4.1Interest Rate. Except as otherwise provided herein, the outstanding principal

amount of the Loan made hereunder shall bear interest at the Applicable Rate
from the date the Loan was made until the Loan is paid in full, whether at
maturity, upon acceleration, by prepayment or otherwise.

4.2Interest Payment Dates. All accrued and unpaid interest shall be due and
payable

on the Maturity Date.

4.3Default Interest. If any amount payable hereunder is not paid when due
(without

regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall bear interest at the
Default Rate from the date of such non-payment until such amount is paid in
full.

4.4Computation of Interest. All computations of interest shall be made on the
basis

of a year of 365/366 days, as the case may be, and the actual number of days
elapsed. Interest shall accrue on the Loan on the day on which such Loan is
made, and shall not accrue on the Loan for the day on which it is paid.

4.5Interest Rate Limitation. If at any time and for any reason whatsoever, the

interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to the Borrower under applicable Law,
such interest rate shall be reduced automatically to the maximum rate of
interest permitted to be charged under applicable Law and that portion of each
sum paid attributable to that portion of such interest rate that exceeds the
maximum rate of interest permitted by applicable Law shall be deemed a voluntary
prepayment of principal.

5.Payment Mechanics

5.1Manner of Payments. All payments of interest and principal shall be made in

lawful money of the United States of America no later than 12:00 PM on the date
on which such payment is due by wire transfer of immediately available funds to
the Noteholder's account at a bank specified by the Noteholder in writing to the
Borrower from time to time.

 








5.2Application of Payments. All payments made hereunder shall be applied first
to the payment of any fees or charges outstanding hereunder, second to accrued
interest, and third to the payment of the principal amount outstanding under the
Note.

5.3Business Day Convention. Whenever any payment to be made hereunder shall be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.

5.4Rescission of Payments. If at any time any payment made by the Borrower under
this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Borrower's obligation to make such payment shall be reinstated as though such
payment had not been made.

6.Representations and Warranties. The Borrower hereby represents and warrants to
the Noteholder on the date hereof as follows:

6.1Existence; Compliance with Laws. The Borrower is (a) a limited liability
company duly formed in Delaware, validly existing and in good standing under the
laws of the state of its jurisdiction of organization and has the requisite
power and authority, and the legal right, to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and (b) in compliance with all Laws and Orders except to the extent that the
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.2Power and Authority. The Borrower has the power and authority, and the legal
right, to execute and deliver this Note and the Security Agreement and to
perform its obligations hereunder and thereunder.

6.3Authorization; Execution and Delivery. The execution and delivery of this
Note by the Borrower and the performance of its obligations hereunder have been
duly authorized by all necessary limited liability company action in accordance
with all applicable Laws. The Borrower has duly executed and delivered this
Note.

6.4No Approvals. No consent or authorization of, filing with, notice to or other
act by, or in respect of, any Governmental Authority or any other Person is
required in order for the Borrower to execute, deliver, or perform any of its
obligations under this Note.

6.5No Violations. The execution and delivery of this Note and the Security
Agreement and the consummation by the Borrower of the transactions contemplated
hereby and thereby do not and will not (a) violate any provision of the
Borrower's organizational documents; (b) violate any Law or Order applicable to
the Borrower or by which any of its properties or assets may be bound; or (c)
constitute a default under any material agreement or contract by which the
Borrower may be bound.

6.6Enforceability. Each of the Note and the Security Agreement is a valid, legal
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with

 








its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

6.7No Litigation. No action, suit, litigation, investigation or proceeding of,
or before, any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
property or assets (a) with respect to the Note, the Security Agreement or any
of the transactions contemplated hereby or thereby or (b) that could be expected
to materially adversely affect the Borrower's financial condition or the ability
of the Borrower to perform its obligations under the Note or the Security
Agreement.

6.8USA PATRIOT Act, OFAC and Other Regulations.

(a) Neither the Borrower nor, to the knowledge of the Borrower, any of its
Affiliates or any of their respective officers, directors, brokers or agents (i)
has violated any Anti-Terrorism Laws or (ii) has engaged in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Cooperation and Development's Financial Action
Task Force on Money Laundering.

(b) Neither the Borrower nor, to the knowledge of the Borrower, any of its
Affiliates or any of their respective officers, directors, brokers or agents is
a Person that is, or is owned or controlled by Persons that are: (i) the subject
of any Sanctions, or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions, including
currently, Cuba, Iran, North Korea, Sudan and Syria.

(c) Neither the Borrower nor, to the knowledge of the Borrower any of its
Affiliates or any of their respective officers, directors, brokers or agents
acting or benefiting in any capacity in connection with the Loan (i) conducts
any business or engages in making or receiving any contribution of goods,
services or money to or for the benefit of any Person, or in any country or
territory, that is the subject of any Sanctions, (ii) deals in, or otherwise
engages in any transaction related to, any property or interests in property
blocked pursuant to any Anti-Terrorism Law or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

7.Affirmative Covenants. Until all amounts outstanding in this Note have been
paid in

full, the Borrower shall:

7.1Maintenance of Existence. (a) Preserve, renew and maintain in full force and
effect its corporate or organizational existence and (b) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its

 








business, except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

7.2Compliance. Comply with (a) all of the tetras and provisions of its
organizational documents; (b) its obligations under its material contracts and
agreements; and (c) all Laws and Orders applicable to it and its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

7.3Payment Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, and reserves
in conformity with GAAP with respect thereto have been provided on its books.

7.4Notice of Events of Default. As soon as possible and in any event within two
2 Business Days after it becomes aware that a Default or an Event of Default has
occurred, notify the Noteholder in writing of the nature and extent of such
Default or Event of Default and the action, if any, it has taken or proposes to
take with respect to such Default or Event of Default.

7.5Further Assurances. Upon the request of the Noteholder, promptly execute and
deliver such further instruments and do or cause to be done such further acts as
may be necessary or advisable to carry out the intent and purposes of this Note
and the Security Agreement.

8.Negative Covenants. Until all amounts outstanding under this Note have been
paid in full, the Borrower shall not:

8.1Indebtedness. Incur, create or assume any Debt, other than Permitted Debt.

8.2Liens. Incur, create, assume or suffer to exist any Lien on any of its
property or assets, whether now owned or hereinafter acquired except for (a)
Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; and (b) non-consensual Liens arising by operation of
law, arising in the ordinary course of business, and for amounts which are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings; and (c) Liens created pursuant to the Security
Agreement.

8.3Line of Business. Enter into any business, directly or indirectly, except for
those businesses in which the Borrower is engaged on the date of this Note or
that are reasonably related thereto.

8.4Compliance with Anti-Terrorism Regulations.

(a)(i) Violate any Anti-Terrorism Laws (ii) engage in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Co-operation and Development's Financial Action
Task Force on Money

 








Laundering or (iii) permit any of its Affiliates to violate these laws or engage
in these actions.

(b) (i) Use, directly or indirectly, the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (x) to fund any activities or business of or
with any Person, or in any country or territory, that, is, or whose government
is, the subject of Sanctions at the time of such funding, or (y) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as underwriter, advisor,
investor, or otherwise).

(d) (i) Deal in, or otherwise engage in any transaction related to, any property
or interests in property blocked pursuant to any Anti-Terrorism Law, (ii) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempt to violate, any of the prohibitions
set forth in any Anti-Terrorism Law or (iii) permit any of its Affiliates to do
any of the foregoing.

9.Events of Default. The occurrence and continuance of any of the following
shall constitute an Event of Default hereunder:

9.1Failure to Pay. The Borrower fails to pay (a) any principal amount of the
Loan when due or (b) interest or any other amount when due and such failure
continues for 5 days.

9.2Breach of Representations and Warranties. Any representation or warranty made
or deemed made by the Borrower to the Noteholder herein or in the Security
Agreement is incorrect in any material respect on the date as of which such
representation or warranty was made or deemed made.

9.3Breach of Covenants. The Borrower fails to observe or perform (a) any
covenant, condition or agreement contained in Section 7 or Section 8, or (b) any
other covenant, obligation, condition or agreement contained in this Note or the
Security Agreement other than those specified in clause (a) and Section 9.1 and
such failure continues for 15 days.

9.4Debt Cross-Defaults. The Borrower fails to pay when due any of its Debt
(other than Debt arising under this Note) or any interest or premium thereon
when due (whether by scheduled maturity, acceleration, demand or otherwise) and
such failure continues after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt.

9.5Bankruptcy. 

(a)the Borrower commences any case, proceeding or other action (i) under any
existing or future Law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (ii) seeking
appointment of a receiver, trustee, custodian,

 








conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower makes a general assignment for the benefit of its
creditors;

(b) there is commenced against the Borrower any case, proceeding or other action
of a nature referred to in Section 9.5(a) above which (i) results in the entry
of an order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of 45 days;

(a) there is commenced against the Borrower any case, proceeding or other action
seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 45 days from the entry thereof;

(b) the Borrower takes any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in Section
9.5(a), Section 9.5(b) or Section 9.5(c) above; or

(c) the Borrower is generally not, or shall be unable to, or admits in writing
its inability to, pay its debts as they become due.

9.6Judgments. One or more judgments or decrees shall be entered against the
Borrower and all of such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof.

10. Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, the Noteholder may
at its option, by written notice to the Borrower (a) declare the entire
principal amount of this Note, together with all accrued interest thereon and
all other amounts payable hereunder, immediately due and payable; and/or (b)
exercise any or all of its rights, powers or remedies under the Security
Agreement or applicable Law; provided, however that, if an Event of Default
described in Section 9 shall occur, the principal of and accrued interest on the
Loan shall become immediately due and payable without any notice, declaration or
other act on the part of the Noteholder.

11.Miscellaneous. 

11.1Notices. 

(a)All notices, requests or other communications required or pelt___lifted to

be delivered hereunder shall be delivered in writing, in each case to the
address specified below or to such other address as such Party may from time to
time specify in writing in compliance with this provision:

(i)If to the Borrower:

Mercury BBQ LLC

12701 Whitewater Drive, Suite 290

 








Minnetonka, MN 55343
Attn: Manager

(ii)If to the Noteholder:

BBQ Oklahoma, Inc.
12701 Whitewater Drive, Suite 290
Minnetonka, MN 55343

Attn: CEO

(b)Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received; (ii)
sent by facsimile during the recipient's normal business hours shall be deemed
to have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient's business on the next
business day); and (iii) sent by e-mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgment).

11.2 Expenses. The Borrower shall reimburse the Noteholder on demand for all
reasonable out-of-pocket costs, expenses and fees (including reasonable expenses
and fees of its external counsel) incurred by the Noteholder in connection with
the transactions contemplated hereby including the negotiation, documentation
and execution of this Note and the Security Agreement and the enforcement of the
Noteholder's rights hereunder and thereunder.

11.3 Governing Law. This Note, the Security Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Note, the Security
Agreement and the transactions contemplated hereby and thereby shall be governed
by the laws of the State of Minnesota.

11.4 Submission to Jurisdiction.

(e) The Borrower hereby irrevocably and unconditionally (i) agrees that any
legal action, suit or proceeding arising out of or relating to this Note or the
Security Agreement may be brought in the courts of the State of or of the United
States of America for the District of Minnesota and (ii) submits to the
exclusive jurisdiction of any such court in any such action, suit or proceeding.
Final judgment against one or more of the Borrowers in any action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment.

(f) Nothing in this Section 11.4 shall affect the right of the Noteholder to (i)
commence legal proceedings or otherwise sue the Borrower in any other court
having jurisdiction over the Borrower or (ii) serve process upon the Borrower in
any manner authorized by the laws of any such jurisdiction.

 








11.5 Venue. The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Note or the Security Agreement in any court referred to in
Section 11.4 and the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

11.6 Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE, THE
SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY.

11.7 Counterparts; Integration; Effectiveness. This Note, the Security Agreement
and any amendments, waivers, consents or supplements hereto and thereto may be
executed in counterparts, each of which shall constitute an original, but all
taken together shall constitute a single contract. This Note and the Security
Agreement constitute the entire contract between the Parties with respect to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, with respect thereto. Delivery of an executed counterpart of a
signature page to this Note or the Security Agreement by facsimile or in
electronic (i.e., "pdf' or "tif') format shall be effective as delivery of a
manually executed counterpart of this Note or the Security Agreement, as
applicable.

11.8 Successors and Assigns. This Note may be assigned or transferred by the
Noteholder to any Person. The Borrower may not assign or transfer this Note or
any of its rights hereunder without the prior written consent of the Noteholder.
This Note shall inure to the benefit of, and be binding upon, the Parties and
their permitted assigns.

11.9 Waiver of Notice. The Borrower hereby waives demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.

11.10 USA PATRIOT Act. The Noteholder hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify,
and record information that identifies the Borrower, which information includes
the name of the Borrower and other information that will allow the Noteholder to
identify the Borrower in accordance with the US PATRIOT Act, and the Borrower
agrees to provide such information from time to time to the Noteholder.

11.11 Interpretation. For purposes of this Note (a) the words "include,"
"includes" and "including" shall be deemed to be followed by the words "without
limitation"; (b) the word "or" is not exclusive; and (c) the words "herein,"
"hereof," "hereby," "hereto" and "hereunder" refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Sections

 








mean the Sections of this Note; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Note shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.

11.12 Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

11.13 Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

11.14 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Noteholder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

11.15 Electronic Execution. The words "execution," "signed," "signature," and
words of similar import in the Note shall be deemed to include electronic or
digital signatures or the keeping of records in electronic font", each of which
shall be of the same effect, validity and enforceability as manually executed
signatures or a paper-based recordkeeping system, as the case may be, to the
extent and as provided for under applicable law, including the Electronic
Signatures in Global and National Commerce Act of 2000 (15 USC § 7001 et seq.),
the Electronic Signatures and Records Act of 1999 (N.Y. State Tech. Law §§
301-309), or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.16 Severability. If any term or provision of this Note or the Security
Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Note or the Security Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any turn or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Note so as to effect the original intent of the parties as closely as possible
in a mutually acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the greatest extent
possible.

[SIGNATURE PAGE FOLLOWS]

 








IN WITNESS WHEREOF, the Borrower has executed this Note as of October   , 2019.

MERCURY BBQ LLC

By /s/ Jeff Crivello_____________

Name: Jeff Crivello____________

Title: Chief Executive Officer____

 

 

By its acceptance of this Note, the Noteholder acknowledges and agrees to be
bound by the provisions of Sections 2.1 and 2.2.BBQ Oklahoma Inc.

By: /s/ Travis Clark_______________________

Name: Travis Clark_______________________

Title: Owner_______________________

 

 





